DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I, Species V in the reply filed on 16 March 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 March 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  “sanitary fitting connection” in lines 10-11 should read “a sanitary fitting connection”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “a second L-shaped annular gap portion” should read “the second L-shaped annular gap portion” as such is already recited in claim 12 on which claim 13 relies.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the tank” and “the tube”. These limitations are indefinite as Applicant has only previously claimed that the first fitting member “is defined by one or more features of a tank” and the second fitting member “is defined by one or more features of a tube”. Thus the later references to the tank and tube are indefinite as it is unclear whether Applicant is actually claiming that the first fitting member is a tank and the second fitting member is a tube, reciting some sort of capability that does not have specific structure tied to it, or further narrowing what the prior claimed “features” may be. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “at least one of the features defining the passage” and “at least one of the features defining the duct”.

Claim 8 recites “the first peripheral edge” and “the second peripheral edge”. These limitations are indefinite as Applicant has only previously recited them in claim 6, on which claim 8 does not rely. Thus the later references to these edges are indefinite as it is unclear whether Applicant intended this claim to depend on claim 6, to newly recited a first and second peripheral edge, or if the prior claimed peripheral edge of claim 2, on which this claim relies, is one of such edges. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the peripheral edge” and “a second peripheral edge”.

Claim 9 is indefinite at least by virtue of depending on indefinite claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-7, as best understood, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Krieg et al. (US 6,450,506).
With regard to claim 1, Krieg discloses a hygienic fitting assembly (as seen in Figs. 1-3 which Examiner notes is considered a hygienic fitting as it is a fitting assembly that is considered hygienic as it can be used in hygienic applications. Additionally see column 1 line 55 to column 2 line 18 which describe a gap free aseptic seal in the disclosed fitting, which is a type of hygienic joint/fitting), comprising: a first fitting member (1) defining an exterior opening (i.e. the bottom most opening which as seen in Fig. 2 is exterior to other parts of the assembly), an interior opening (i.e. the upper most opening which as seen in Fig. 2 in inside with respect to other parts of the assembly), and a passage (i.e. the main passage extending between the openings as seen in Fig. 2) extending therebetween (as seen in Fig. 2), the passage having a first portion at the exterior opening (as seen in Fig. 2 the bottom portion of the passage) and a second portion at the interior opening (as seen in Fig. 2 the top portion of the passage including the conical surface); a second fitting member (2) receivable into the first portion of the passage (as seen in Fig. 2) and defining a duct (i.e. the central opening therein) configured for alignment with the second portion of the passage (as seen in Fig. 2), the first and second fitting members configured for removable mechanical attachment with one another along an interface region within the passage (as seen in Fig. 2 they are configured for such as they can be used with elements 4 for such a purpose/use); and a seal (3) formed from a compression controlled and self-lubricating material (see at least claim 7 disclosing PTFE a known compression controlled and self-lubricating material, and the same as disclosed by applicant as the disclosed Teflon® materials are all PTFE based) and configured to receive an annular feature of one of the first or second fitting members and define sanitary fitting connection therebetween (Examiner notes that this is a functional limitation/capability of the seal and as the seal can receive a variety of annular features (e.g. the shown annular features of grooves/projections shown in Fig. 3 which are considered received by the seal) it is considered configured for such), the sanitary fitting connection operable to prevent fluid escape toward the interface region during flow of a product from the duct and into the second portion of the passage (as seen in Fig. 2).

With regard to claim 2, Krieg discloses that the seal comprises a peripheral edge (e.g. the edge measured “S” in Fig. 3, the entire peripheral edge shown in the cross-section of Figs. 2-3, the right hand side edge of the cross-section shown, the left hand side edge of the cross-section shown, etc.) positionable between the first and second fitting members (as seen in Fig. 2) and defining an annular boundary (i.e. the annular boundary of the seal as seen in Figs. 1-3) between the duct and the second portion of the passage (as such a boundary is located between such as seen in Fig. 2).

With regard to claim 3, Krieg discloses that the annular boundary defines a seal between the product and the interface region of the first and second fitting members (Examiner notes that this is considered an intended use/functional capability as the product and the interface region have only ben recited in such an intended use/functional in claim 1 on which this claim relies. Accordingly as the device of Krieg is capable of such it anticipates the limitation. Additionally see Fig. 2 as the annular boundary (of the seal) forms a seal between where the product could be (e.g. in the duct) and the region where the fitting members interface with one another).

With regard to claim 4, Krieg discloses that the first and second fitting members are removably attachable via a threaded connection (i.e. via threaded bolts 4).

With regard to claim 5, Krieg discloses that the first fitting member is defined by one or more features of a tank (e.g. it has a product chamber 5, it has an opening, etc. all of which can be features of a tank), the tank defining the passage (as interpreted in light of the 112(b) rejection above as one of the features is an opening which can be considered to define the passage), and the second fitting member is defined by one or more features of a tube (e.g. it is annular, has an two openings, etc.), the tube defining the duct (as interpreted in light of the 112(b) rejection above as one of the features is an opening which can be considered to define the duct).

With regard to claim 6, Krieg discloses that the peripheral edge is a first peripheral edge (i.e. as detailed in the rejection of claim 2 above there are multiple interpretations of the first peripheral edge, many of which leave it open that there can be additional edges), and the seal comprises a second peripheral edge (e.g. the other of the left or right hand side edge shown in the cross-section of Figs. 2-3) that extends annularly about the duct (as seen in Fig. 2), the annular feature is defined by a terminal end of the second fitting (i.e. as seen in Fig. 2 the annular feature is part of a terminal end of the second fitting, e.g. the top end seen in Fig. 2), and the seal is configured to seat the terminal end between the first and second peripheral edges (as seen in Figs. 2-3).

With regard to claim 7, Krieg discloses that the first peripheral edge is defined, in part, by a flat surface (as labeled in Examiner annotated Fig. 3 below, when installed the surface is flattened by the flat surface of the first fitting member) that extends annularly about the duct (as would be seen in Fig. 2), and wherein the flat surface is mountable on the first fitting member  (as seen in Figs. 2-3) when the second fitting member is received by the seal and removably mechanically attached with the first fitting member (as seen in the installed state as seen in Figs. 2-3).


    PNG
    media_image1.png
    507
    664
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-19, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns (US 3,406,409) alone.
With regard to claim 1, Burns discloses a hygienic fitting assembly (as seen in Figs. 1-2 which Examiner notes is considered a hygienic fitting as it is a fitting assembly that is considered hygienic as it can be used in hygienic applications. Additionally it is disclosed as used in a sanitary application (see the abstract, etc.) which Applicant appears to use synonymously with hygienic (else Examiner notes that there would be 112(a) issues as the elected embodiment in the specification is disclosed as a sanitary fitting and not a hygienic fitting), comprising: a first fitting member (19) defining an exterior opening (i.e. the left most opening which as seen in Fig. 2 is exterior to other parts), an interior opening (i.e. the right most opening which as seen in Fig. 2 in inside with respect to other parts), and a passage (i.e. the main passage extending between the openings as seen in Fig. 2) extending therebetween (as seen in Fig. 2), the passage having a first portion at the exterior opening (as seen in Fig. 2 the right hand side of the passage) and a second portion at the interior opening (as seen in Fig. 2 the left hand side of the passage); a second fitting member (13) receivable into the first portion of the passage (as seen in Fig. 2) and defining a duct (21) configured for alignment with the second portion of the passage (as seen in Fig. 2), the first and second fitting members configured for removable mechanical attachment with one another along an interface region within the passage (as seen in Fig. 2 at least by the threads); and a seal configured to receive an annular feature of one of the first or second fitting members (e.g. element 23) and define sanitary fitting connection therebetween (as seen in Fig. 2), the sanitary fitting connection operable to prevent fluid escape toward the interface region during flow of a product from the duct and into the second portion of the passage (as seen in Fig. 2 due to the seal being therebetween it is capable of this intended use).
Burns is silent as to the exact material the seal is formed from and thus fails to specifically disclose that the seal is formed from a compression controlled and self-lubricating material. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the seal of Burns such that the seal is formed from a compression controlled and self-lubricating material (e.g. PTFE) as Examiner hereby takes Official Notice that the art is replete with similar seals being made of compression controlled and self-lubricating materials (such as PTFE). Additionally It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected a compression controlled and self-lubricating material (e.g. PTFE) for the seal of Burns as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such modifications would provide the expected benefits of providing a cost effective seal that is highly chemical resistant, durable, flexible, and electrically and thermally resistive, etc. 

With regard to claim 2, the combination (Burns) discloses that the seal comprises a peripheral edge (one of such as labeled in Examiner annotated Fig. 3 below, each of which is shown in Fig. 2-3 to be a peripheral edge in some manner) positionable between the first and second fitting members (as seen in Fig. 2) and defining an annular boundary (i.e. the annular boundary of the seal as seen in Figs. 2-3) between the duct and the second portion of the passage (as such a boundary is located between such as seen in Fig. 2).


    PNG
    media_image2.png
    293
    332
    media_image2.png
    Greyscale

With regard to claim 3, the combination (Burns) discloses that the annular boundary defines a seal between the product and the interface region of the first and second fitting members (Examiner notes that this is considered an intended use/functional capability as the product and the interface region have only ben recited in such an intended use/functional in claim 1 on which this claim relies. Accordingly as the device of Burns is capable of such it anticipates the limitation. Additionally see Fig. 2 as the annular boundary (of the seal) forms a seal between where the product could be (e.g. in the duct) and the region where the fitting members interface with one another).

With regard to claim 4, the combination (Burns) discloses that the first and second fitting members are removably attachable via a threaded connection (i.e. via threaded bolts 12).

With regard to claim 5, the combination (Burns) discloses that the first fitting member is defined by one or more features of a tank (e.g. it has an opening, walls, etc. all of which can be features of a tank), the tank defining the passage (as interpreted in light of the 112(b) rejection above as one of the features is an opening which can be considered to define the passage), and the second fitting member is defined by one or more features of a tube (e.g. it is annular, has an two openings, a wall, etc.), the tube defining the duct (as interpreted in light of the 112(b) rejection above as one of the features is an opening which can be considered to define the duct).

With regard to claim 6, the combination (Burns) discloses that the peripheral edge is a first peripheral edge (i.e. as detailed in the rejection of claim 2 above there are multiple interpretations of the first peripheral edge, many of which leave it open that there can be additional edges), and the seal comprises a second peripheral edge (one of such as labeled in Examiner annotated Fig. 3 below) that extends annularly about the duct (as seen in Fig. 2), the annular feature is defined by a terminal end of the second fitting (i.e. as seen in Fig. 2 the annular feature is part of a terminal end of the second fitting, e.g. at 23), and the seal is configured to seat the terminal end between the first and second peripheral edges (as seen in Fig. 2 it is located therebetween (in some manner) when installed).


    PNG
    media_image3.png
    315
    340
    media_image3.png
    Greyscale

With regard to claim 7, the combination (Burns) discloses that the first peripheral edge is defined, in part, by a flat surface (as seen in Fig. 2 as the inner and outer radial edges are flat in the illustrated cross-section, and as the axial edges are flat) that extends annularly about the duct (as seen in Fig. 2), and wherein the flat surface is mountable on the first fitting member  (as seen in Fig. 2) when the second fitting member is received by the seal and removably mechanically attached with the first fitting member (as seen in Fig. 2).

With regard to claim 8, the combination (Burns) discloses that the seal further comprises: a first section (i.e. one of the surfaces labeled as such in Examiner annotated Fig. 3 (first version) below) extending from the first peripheral edge (as seen in the respective Annotated Fig. 3 above) and defining a first flat surface of the seal (as each section is a flat surface in at least cross-section), and a second section (i.e. one of the surfaces labeled as such in Examiner annotated Fig. 3 (second version) below) extending from the second peripheral edge (as seen in the respective Annotated Fig. 3 above) and defining a second flat surface of the seal (as each section is a flat surface in at least cross-section.

    PNG
    media_image4.png
    387
    399
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    444
    421
    media_image5.png
    Greyscale

With regard to claim 9, the combination (Burns) discloses that the first and second flat surfaces are perpendicular surfaces of the seal (as seen in the two Examiner annotated Figs. 3 immediately above).

With regard to claim 10, the combination (Burns) discloses that the first and second fitting members cooperate to define an L-shaped annular gap within the passage (i.e. as seen in Fig. 2 and as the seal is L-shaped the gap it fills is L-shaped), and the seal is seated within the L-shaped annular gap (as seen in Fig. 2).

With regard to claim 11, the combination (Burns) discloses that the seal comprises an L-shaped tail (as labeled in Examiner annotated Fig. 2 below) that is received within the L-shaped annular gap (as seen in Fig. 2).


    PNG
    media_image6.png
    499
    735
    media_image6.png
    Greyscale


With regard to claim 12, the combination (Burns) discloses that the L-shaped annular gap comprises a first L-shaped annular gap portion (i.e. a portion containing one leg of the L-shape of the seal as seen in Figs 2-3) and a second L-shaped annular gap portion (i.e. a portion containing the other leg of the L-shape of the seal as seen in Figs 2-3), wherein the first and second L-shaped annular gap portions extend generally perpendicular to one another (as seen in Fig. 2).

With regard to claim 13, the combination (Burns) discloses that the seal comprises a first peripheral edge and a second peripheral edge (one each of the labeled peripheral edges in Examiner annotated Fig. 2 below), each of the first and second peripheral edges being defined, in part, by a circular cross-section (as seen in Figs. 2-3 as they have rounded cross-sections they are at least partially defined by a circular-cross-section), the circular cross-section of each of the first and second peripheral edges being adapted for seating in a corresponding one of the first L-shaped annular gap portion and a second L-shaped annular gap portion (as seen in Fig. 2 as they are located at least partially in the claimed gap portions).


    PNG
    media_image7.png
    365
    430
    media_image7.png
    Greyscale

With regard to claim 14, the combination (Burns) discloses that the seal comprises a pair of annular rings (i.e. the inner and outer portions that make up the “L-shape”) concentrically spaced relative to a longitudinal axis of the passage when the seal defines the sanitary fitting connection (as seen in Fig. 3).

With regard to claim 15, the combination (Burns) discloses that the pair of annular rings comprises an outer ring and an inner ring (as seen in Fig. 2), the inner ring having a size greater than a size of the outer ring (at least in the uninstalled state (Fig. 3) is has move overall size/volume and as seen in Fig. 2 it has more radial height).

With regard to claim 16, the combination (Burns) discloses that the outer ring is seated along an exterior annular surface of the first fitting member (i.e. the annular surface facing the right axial direction in Fig. 2) and defines a retaining lip therewith (as the disclosed contacting portions (see Fig. 2) can be considered a lip).

With regard to claim 17, the combination (Burns) discloses that the first fitting member and the second fitting member are configured to transition between a tightened and untightened position (e.g. due to the bolts 12), and the pair of annular rings are configured to center the first fitting member within the passage during the transition (e.g. due to the uninstalled shape of the seal in Fig. 3 at least some centering would be provided. Additionally Examiner notes that this is an intended use/functional limitation that the device of the combination is capable of at least to some degree).

With regard to claim 18, the combination (Burns) discloses that the first and second fitting members cooperate to prevent a shape of the seal from changing when the first fitting member and the second fitting member transition between an untightened position and a tightened position when removably mechanically attached to one another (Examiner notes that this is an intended use/functional limitation and though the seal of Burns is disclosed as deforming during certain stages of tightening the bolts 12 the generally corresponding L-shape of the gap will prevent deformation compared to if it was shaped substantially differently).

With regard to claim 19, the combination (Burns) discloses that the first and second fitting members are arranged to reduce a compression force on the seal when the seal defines a sanitary fitting connection between the first and second fitting members (Examiner notes that this is an intended use/functional limitation and though the seal of Burns is disclosed as deforming/compressing the generally corresponding L-shape of the gap will reduce the compression force versus if the fitting members had substantially different shapes).

	
Examiner’s Comments/Recommendations
In the interest of compact prosecution Examiner recommends claiming, in claim 1, that the seal comprises a substantially circular bead and an L-shaped tail extending from the bead, that the first fitting member is a tank and the second fitting member is a duct, and that the annular feature is combination of a recess and projection in the axial face of the second fitting member. Though additional search and/or consideration would be required to ascertain allowability, and any determination of allowability would depend on the exact wording of any amendment, such is believed to be likely to overcome the current rejections and may result in an independent claim allowable over the prior art of record. Additionally any 112(b) rejections and claim objections would have to be overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of similar shaped seals and similar hygienic fittings assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675